Name: Commission Regulation (EEC) No 1503/87 of 27 May 1987 laying down interim protective measures in the fruit and vegetable sector as regards cauliflowers, tomatoes, peaches, apricots and lemons for June 1987
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 30 . 5 . 87 Official Journal of the European Communities No L 141 / 13 COMMISSION REGULATION (EEC) No 1503/87 of 27 May 1987 laying down interim protective measures in the fruit and vegetable sector as regards cauliflowers , tomatoes, peaches, apricots and lemons for June 1987 tion, the maintenance of the prices applied in the prece ­ ding year, even for a limited period, would actually be an incentive to buying in and would lead to an irreversible situation in view of the possibility of a fall in the prices to be adopted for the new marketing year ; whereas, however, the amounts set out hereinafter are only an interim protective measure without prejudice to the prices deci ­ sions to be adopted subsequently by the Council ; Whereas Spain during the first stage, and Portugal, during the first stage, are authorized to maintain, in the fruit and vegetables sector, the rules in force under the previous national arrangements for the organization of their domestic agricultural markets under the conditions laid down in Articles 133 to 135 and 262 to 265 respectively of the Act of Accession ; whereas, therefore, the amounts fixed in this Regulation are applicable only in the Community as constituted at 31 December 1985, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 5 and 155 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), Whereas, pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price must be fixed for each marketing year for each of the products listed in Annex II to that Regulation ; whereas the products in question , harvested in a given production year, are marketed, as regards :  cauliflowers, from May to April of the following year,  tomatoes, from January to December,  peaches, from May to October,  apricots, from May to August,  lemons, from June to May of the following year ; Whereas, for those products in particular, the Council has not yet adopted the basic prices and the buying-in prices applicable from 1 June 1987 ; whereas the Commission , by virtue of the powers conferred on it by the Treaty, must take the necessary interim protective measures to ensure that the common agricultural policy continues to operate in the fruit and vegetables sector in question ; whereas those measures are adopted as interim protective measures and without prejudice to the Council 's prices decisions for 1987/88 ; Whereas, under those interim protective measures, the continuity of the intervention arrangements provided for in Articles 15 and 19 of the abovementioned Regulation (EEC) No 1035/72 must be ensured ; whereas, to that end, the amounts to be used in calculating the prices at which the abovementioned intervention operations take place should be fixed for June 1987 ; Whereas the amounts to be used correspond to the basic and buying-in prices laid down by the Commission in its proposals to the Council for the fixation of the prices applicable in the 1987/88 marketing year ; whereas, in the present situation on the market for the products in ques ­ Article 1 The intervention operations provided for in Articles 15 and 19 of Regulation (EEC) No 1035/72 shall be carried out at prices determined on the basis of. the following amounts : 1 . For cauliflowers, for the period 1 to 30 June 1987,  basic price : 24,97 ECU/100 kg net,  buying-in price : 10,82 ECU/100 kg net. Those amounts relate to packed 'trimmed' cauliflowers of Quality Grade I. 2. For tomatoes,  basic price :  from 11 to 20 June 1987 : 28,45 ECU/100 kg net,  from 21 to 30 June 1987 : 25,91 ECU/ 100 kg net,  buying-in price :  from 11 to 20 June 1987 : 10,82 ECU/ 100 kg net,  from 21 to 30 June 1987 : 10,06 ECU/ 100 kg net. (') OJ No L 118 , 20. 5 . 1972, p . 1 . 2) OJ No L 119 , 8 . 5 . 1986, p . 46 . Those prices relate to packed 'round and 'ribbed tomatoes of Quality Grade I, size 57/67 mm. No L 141 / 14 Official Journal of the European Communities 30 . 5 . 87 5. For lemons, for the period 1 to 30 June 1987,  basic price : 43,72 ECU/100 kg net,  buying-in price : 25,69 ECU/100 kg net. Those prices relate to packed lemons of Quality Grade I, size 53/62 mm. 3 . For peaches (not including nectarines) for the period 1 to 30 June 1987,  basic price : 45,38 ECU/100 kg net,  buying-in price : 25,21 ECU/100 kg net. Those prices relate to packed peaches of the Amaden, Cardinal , Charles Ingouf, Dixired, Jeronimo, J.H. Hale, Merril Gemfree, Michelini, Red Haven, San Lorenzo, Springcrest and Springtime varieties of Quality Grade I, size 61 /67 mm. 4. For apricots, for the period 1 to 30 June 1987,  basic price : 41,75 ECU/100 kg net, - buying-in price : 23,78 ECU/100 kg net. Those prices relate to packed apricots of Quality Grade I of a size over 30 mm. Article 2 This Regulation shall enter into force on 1 June 1987. The provisions of this Regulation shall apply without prejudice to the decisions to be adopted by the Council , pursuant to Article 16 ( 1 ) of Regulation (EEC) No 1035/72. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 1987. For the Commission Frans ANDRIESSEN Vice-President